Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, Examiner deems a driving assistance method using an electronic control unit (ECU) including a processor, comprising: providing information to a driver of a vehicle via a human-machine interface (HMI); acquiring information on surroundings of the vehicle from at least one of a camera, a milliwave radar, LIDAR (laser imaging detection and ranging) or sonar; calculating a target path of the vehicle based on the information on the surroundings; controlling the vehicle to move along the target path; calculating a driving path of a preceding vehicle running in the same lane as the vehicle based on the information on the surroundings; calculating a difference between the target path and the driving path; and issuing an alarm to the driver through the HMI, wherein the alarm prompts the driver to pay attention or prompts the driver to perform at least one of steering and braking of the vehicle if the difference between the target path and the driving path is equal to or larger than a predetermined value to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include explicitly calculating a difference between a trajectory of a host vehicle and a calculated trajectory of a preceding vehicle in a same lane ahead of the host vehicle, and basing the driver alarm on such a trajectory difference. While various approaches exist for monitoring a preceding vehicle that is avoiding an obstacle and controlling/alerting a host vehicle of such an obstacle avoidance, there are no teachings for employing a calculated difference in trajectories of the host and preceding vehicles for informing the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669